NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0843-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL LASANE,

     Defendant-Appellant.
_______________________

                   Submitted September 22, 2021 – Decided October 8, 2021

                   Before Judges Fuentes and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 06-02-0365.

                   Michael Lasane, appellant pro se.

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      In this appeal, defendant Michael Lasane challenges the denials of his

latest attempt to reverse his conviction. We affirm.

      More than two decades ago, defendant pleaded guilty to felony murder,

N.J.S.A. 2C:11-3(a)(3), and was sentenced to life imprisonment subject to thirty

years of parole ineligibility. We affirmed the conviction and sentence. See State

v. Lasane, 371 N.J. Super. 151, 154-55 (App. Div. 2004). In the appeal of

defendant's first PCR-petition denial, we reversed and allowed defendant to

withdraw his guilty plea. Id. at 166. Defendant withdrew his guilty plea. A

jury subsequently convicted him of first-degree purposeful or knowing murder,

N.J.S.A. 2C:11-3(a)(1) and (2); first-degree felony murder, N.J.S.A. 2C:11-

3(a)(3); first-degree kidnapping, N.J.S.A. 2C:13-1(b); first-degree robbery,

N.J.S.A. 2C:15-1(a) and (b); and first-degree carjacking, N.J.S.A. 2C:15-2(a).

See State v. Lasane, No. A-5242-06 (App. Div. Jan. 8, 2010). On appeal, we

affirmed the conviction and remanded for entry of an amended judgment of

conviction with a modified sentence. Id. We affirmed the denial of defendant's

subsequent PCR petitions. State v. Lasane, Nos. A-1872-11, A-1418-12 (App.

Div. Dec. 13, 2013); State v. Lasane, No. A-0592-14 (App. Div. Sept. 28, 2016).

      This appeal involves defendant's motion for a new trial, which defendant

based on purportedly newly-discovered evidence. On July 17, 2017, Judge


                                                                           A-0843-19
                                       2
Wendel E. Daniels issued an order denying the motion and supported the order

with a written decision. Defendant moved for reconsideration of the denial of

the motion for a new trial; Judge Daniels denied the reconsideration motion for

reasons set forth in a written decision. This appeal followed, in which defendant

raises these issues for our review:

            POINT I
            THE PCR COURT ERRED IN DENYING
            APPELLANT’S PETITION FOR A NEW TRIAL
            WHERE IT APPLIED THE WRONG LEGAL
            STANDARD TO THE APPELLANT’S CLAIMS OF
            JUROR IMPROPRIETY.

            POINT II
            THE LOWER COURT’S FINDING THAT JUROR #
            10’S SISTER WAS NOT A DE FACTO STATE
            WITNESS IS NOT BASED ON SUBSTANTIAL
            EVIDENCE IN THE RECORD, AND AN
            EVIDENTIARY HEARING IS WARRANTED.

            POINT III
            THE LOWER COURT FAILED TO MAKE
            FINDINGS    OF     FACT    CONCERNING
            APPELLANT’S CLAIM THAT JUROR # 10 MISLED
            THE TRIAL COURT CONCERNING HIS SISTER’S
            PERSONAL ACQUAINTANCE WITH APPELLANT,
            AN EVIDENTIARY HEARING IS WARRANTED.

            POINT IV
            THE LOWER COURT FAILED TO CONSIDER THE
            CLAIMS ADVANCED IN APPELLANT’S MOTION
            FOR RECONSIDERATION UNDER THE CORRECT
            LEGAL    STANDARD,   APPELLANT     HAS


                                                                           A-0843-19
                                       3
            SUBMITTED EVIDENCE WHICH WARRANTS A
            NEW TRIAL OR AN EVIDENTIARY HEARING.

                  A. THE APPELLANT WAS DENIED HIS
                  CONSTITUTIONAL RIGHT TO A
                  TRIAL BY AN IMPARTIAL JURY OF 12
                  PERSONS.

                  B. JUROR # 10 WAS LEGALLY
                  DISABLED FROM SERVING AS A
                  PETIT   JUROR DUE    TO   A
                  DISQUALIFYING      CRIMINAL
                  HISTORY.

                  C. THE APPELLANT WAS DENIED HIS
                  RIGHT TO A FAIR TRIAL AS A
                  RESULT OF JUROR # 10’S FAILURE TO
                  INFORM THE TRIAL COURT THAT HE
                  KNEW THE DEFEND[ANT].

      We affirm the orders denying defendant's motions for a new trial and

reconsideration substantially for the reasons set forth in Judge Daniels's

comprehensive, written decisions. In addition, we see no abuse of discretion in

the denial of the reconsideration motion. See Branch v. Cream-O-Land Dairy,

244 N.J. 567, 582 (2021).

      Affirmed.




                                                                         A-0843-19
                                      4